Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/10/2020 has been entered.

Status of Claims

Amendment filed 06/12/2020 is acknowledged.  Claim 40 is added. Claims 20,23,28-35,37,39,40 are pending. 

Claim Rejections - 35 USC § 101
101 Rejection
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 20,23,28-39 are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter. 
updated Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, January 7, 2019 at 50) (hereinafter the “Guidance”) articulates the following to evaluate subject matter eligibility:
(1)    Are the claims directed to a process, machine, manufacture or composition of matter;
(2A) Prong One (2A-1) :  Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (“Prong One” of the Guidance)?  Abstract ideas include mathematical concepts, and procedures for evaluating, analyzing or organizing information, forming judgement or an opinion, which are  types of mental process (MPEP 2106.04(a)(2) §§ III.A, III.B and IV; "2019 Revised Patent Subject Matter Eligibility Guidance" in Federal Register vol. 84 no. 4, pp. 51–53).  
        Prong Two (2A-2):  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two” of the Guidance);
(2B)  If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?
Step 1

With regard to (1), the instant claims recite a method (claims 20,29), a product having computer-readable recording medium (claims 28,32), a system (claim 33), and an apparatus (claims 23,30,31), and thus said claims are properly drawn to one of the four statutory categories of invention.  



Step 2A-1

A.	With regard to 2A-1, under the broadest most reasonable interpretation, first, the instant claims recite judicial exceptions that are an abstract idea of the type that is in the grouping of “mental process”, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion.
Steps drawn to a mental process recited in the claims include calculating a discriminant value based on concentration values and multivariate discriminant.

The steps are able to be performed in the mind, but for the recitation of the computer system. Other than reciting “executing program by a central processing unit”, nothing in the claim element precludes the step from practically being performed in the human mind.  There are no specifics in the claims of the steps that are performed by the executing program by a central processing unit that are clearly rooted in computer technology and are not able to be performed in human mind. Thus, the claim recites steps drawn to a mental process.

B.	Second, the instant claims are drawn to correlating metrics representing concentrations of amino acids in blood with risk of female genital cancer.  This type of correlation is a consequence of natural phenomenon, thus, the claims are drawn to a law of nature.
i.e. a law of nature, discovered by Applicant. Laws of nature are not considered to be patentable subject matter (see e.g. MPEP 2106 IV(A),(C)). The U.S. Supreme Court has found that if a law of nature is not patentable, then neither is a process reciting a law of nature, unless that process has additional features that provide practical assurance that the process is more than a drafting effort designed to monopolize the law of nature itself. A patent, for example, could not simply recite a law of nature and then add the instruction “apply the law” (Mayo Collaborative Services v. Prometheus Laboratories Inc., 101 USPQ2d 1961 (U.S. 2012)).


Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application.

Step 2A-2


The 2019 PEG defines the phrase “integration into a practical application” to require an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception. In the instant case, the additional elements in the claims do not apply, rely on, or use the judicial exception


In the instant case, the judicial exception is not integrated into a practical application because the claim only recites additional elements which are data gathering, and/or using a generic computer component, and/or insignificant pre- or post-solution activity.  

 The additional element of using a processor to perform the method steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim does not describe any specific computational steps by which the computer performs or carries out the abstract idea, nor do they provide any details of how specific structures of the computer are used to implement these functions.  The claim states nothing more than that a generic computer performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate the abstract idea into a practical application.
With regard to claims drawn to a product having computer-readable recording medium (claims 28,32), a system (claim 33), and an apparatus (claims 23,30,31), the claimed system, apparatus and medium is a computer based system, or components thereof,  including computer-readable storage media, device elements and processors that are recited at a highcerrato level of generality, i.e., a generic computer and processor performing generic computer functions) such that the recitations amount to no more than instructions to apply the judicial exceptions on said generic computer 

None of the dependent claims recite any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information.



Step 2B

Because the claims fail under (2A), the claims are further evaluated under (2B).  As discussed above with regard to integration into a practical application, the additional elements herein amount to no more than generic computer elements and steps of receiving data. The mere instructions to implement the abstract idea using a computer are, when considered individually, insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(f)). Further, as evidence to not including significantly more, the courts have stated that additional elements or combination of elements other than the abstract idea per se that amount to no more than mere instructions to implement the idea on generically recited systems that serve to perform generic computer functions that are well-understood, routine, and conventional activities, like the use of generic computer elements such as a See DDR Holdings (Fed. Cir. 2014).   

For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea, and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.
Response to arguments
	Applicant refers to allowed claim language in six other US  patents.  Applicants are reminded that each application for patent is reviewed on its own merits notwithstanding what prosecution occurred in other applications for a patent.

Conclusion.
	No claims are allowed

This is an RCE of applicant's earlier Application No. 14/988986  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L BORIN whose telephone number is (571)272-0713.  The examiner can normally be reached on Monday-Friday 10am-6pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MICHAEL L BORIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        

mlb